Exhibit 10.3

AGREEMENT

This Agreement (the “Agreement”), dated as of June 20, 2013, by and between
SANTO MINING CORP., a Nevada corporation, (the “Company”), and HANOVER HOLDINGS
I, LLC, a New York limited liability company (the “Investor”). 

WHEREAS:

A.        The Company and the Investor are parties to a Purchase Agreement dated
as of March 11, 2013 (the “Purchase Agreement”), pursuant to which, among other
things, the Company has the right to sell to the Investor, at its sole
discretion, up to $16,000,000 of the Company’s common stock, par value $0.00001
per share (“Common Stock”), upon the terms and subject to the conditions of the
Purchase Agreement;

B.        Pursuant to the Purchase Agreement, on March 11, 2013, the Company
issued to the Investor 1,044,264 shares of Common Stock (the “Initial Commitment
Shares”) in consideration for the Investor’s execution and delivery of the
Purchase Agreement on such date, all of which Initial Commitment Shares were
fully earned by the Investor immediately upon execution of the Purchase
Agreement on March 11, 2013, irrespective of whether any shares of Common Stock
were ever sold by the Company to the Investor under the Purchase Agreement or
whether the Purchase Agreement were ever terminated;

C.        Pursuant to the Purchase Agreement, on March 15, 2013, the Investor
distributed to the Company, by wire transfer, a commitment fee of $90,000 (the
“Commitment Fee”); 

D.        The Company and the Investor are parties to a Registration Rights
Agreement dated as of March 11, 2013 (the “Registration Rights Agreement”),
pursuant to which, among other things, the Company agreed to file a registration
statement with the Securities and Exchange Commission (“SEC”) covering the
shares of Common Stock issued and issuable pursuant to the Purchase Agreement,
including, without limitation, the Initial Commitment Shares; and

E.         The Company and the Investor desire to terminate the Purchase
Agreement and the Registration Rights Agreement and all of their respective
obligations thereunder by mutual agreement in accordance with the terms and
subject to the conditions herein set forth.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:

1.      Subject to paragraph 2 below, the Company and Investor hereby mutually
terminate the Purchase Agreement and the Registration Rights Agreement, and all
of the Company’s and the Investor’s respective future covenants, agreements,
obligations and commitments thereunder, effective as of June 17, 2013.

--------------------------------------------------------------------------------

 

2.      The Company and the Investor acknowledge that, notwithstanding the
termination of the Purchase Agreement and the Registration Rights Agreement and
the respective obligations of the parties thereunder, (i) all of the Initial
Commitment Shares were fully earned by the Investor immediately upon execution
of the Purchase Agreement on March 11, 2013 under the terms thereof,
irrespective of whether any shares of Common Stock were ever sold by the Company
to the Investor under the Purchase Agreement or whether the Purchase Agreement
were ever terminated, (ii) the Investor is entitled to retain the Initial
Commitment Shares issued to the Investor on March 11, 2013 under the terms of
the Purchase Agreement, (iii) the Investor is under no obligation to return the
Initial Commitment Shares to the Company under the terms of the Purchase
Agreement and the Registration Rights Agreement or otherwise, and (iv) this
Agreement has no effect on the Investor’s right to retain the Initial Commitment
Shares.

3.      The Company and the Investor acknowledge that, notwithstanding the
termination of the Purchase Agreement and the Registration Rights Agreement and
the respective obligations of the parties thereunder, the Company is under no
obligation to return the Commitment Fee to the Investor under the terms of the
Purchase Agreement and the Registration Rights Agreement or otherwise, and this
Agreement has no effect on the Company’s right to retain the Commitment Fee.

4.      This Agreement, the rights of the parties under and in connection
herewith, and all actions arising in whole or part under or in connection
herewith will be governed by and construed in accordance with the laws of the
State of New York. The parties hereby irrevocably and unconditionally submit to
the jurisdiction of any federal or state court located within the borough of
Manhattan of the City, County and State of New York over any dispute for
purposes of any action, suit or proceeding arising out of or relating to this
Agreement. Each party irrevocably waives any objection it may have to the venue
of any action, suit or proceeding brought in such court or to the convenience of
the forum. No modification or waiver of any provision hereof shall be
enforceable unless approved by the Investor in writing. No failure or delay in
the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Each party shall do and
perform, or cause to be done and performed, all such further acts and things,
and shall execute and deliver all such other agreements, certificates,
instruments and documents, as the other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement.

5.      Any notice, demand, request, waiver or other communication required or
permitted to be given hereunder shall be in writing and shall be effective (a)
upon hand delivery or facsimile (with facsimile machine confirmation of delivery
received) at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such       delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The address for such
communications shall be:

--------------------------------------------------------------------------------

 

If to the Company:

Santo Mining Corp.
Ave. Sarasota #20, Torre Empresarial, Suite 1103
Santo Domingo, Dominican Republic
Telephone Number: (809) 535-9443
Attention: Alain French

With a copy (which shall not constitute notice) to:

Anslow & Jaclin LLP
195 Route 9 South I
Manalapan, NJ 07726
Telephone Number: (732) 409-1212 (x202)
Fax: (732) 577-1188
Attention:  Gregg E. Jaclin

If to the Investor:

Hanover Holdings I, LLC, a New York

limited liability company

c/o Magna Group
5 Hanover Square
New York, NY 10004
Telephone Number: (347) 491-4240
Fax: (646) 737-9948
Attention:  Marc Manuel

 

With a copy (which shall not constitute notice) to:

Greenberg Traurig, LLP
The MetLife Building
200 Park Avenue
New York, NY 10166
Telephone Number: (212) 801-9200
Fax:  (212) 801-6400
Attention: Anthony J. Marsico

Either party hereto may from time to time change its address for notices by
giving at least 10 days advance written notice of such changed address to the
other party hereto.

--------------------------------------------------------------------------------

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be duly executed as of the date first written above.

 

 

 

THE COMPANY:

 

SANTO MINING CORP.

 

                                                                       By: /s/
Alain French

                                                                       Name:
Alain French                                     

Title:  Chief Executive Officer and President          

 

 

INVESTOR:

 

HANOVER HOLDINGS I, LLC, a New York limited liability company:

By: /s/ Joshua Sason

Name: Joshua Sason
Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



 